No. 3:19-bk-00115        Doc 64     Filed 06/02/21     Entered 06/02/21 13:06:23        Page 1 of 4




                      IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

IN RE:                                                                         CASE NO. 19-00115
SCHNAVIA K MOSESLY                                                                  CHAPTER 13


Debtor

         TRUSTEE'S OBJECTION TO DEBTOR'S MOTION TO SELL REAL ESTATE

         and objects to the Debtor's Motion to Sell Real Estate [dckt. 55].

         1. On May 21, 2021, the Debtor filed a Motion to Sell Real Estate [dckt. 55] and

            requested a shortened notice time that was granted. The Motion to Sell Real Estate is

            regarding property located at 3332 Yellow Flower Road, Laurel, Maryland 20724.

            However, it is is the Trustee's belief based on the record that the subject property

            should have been surrendered in 2019.

         2. The Debtor filed her voluntary petition on February 19, 2019. In her proposed plan,

            which was later confirmed, the Debtor proposed to surrender the subject property. At

            the time of filing, the property was subject to a first mortgage held by Chase

            Mortgage and a second mortgage held by Navy Federal.

            On March 6, 2019, Navy Federal filed a Motion for Relief from Stay regarding the

            subject property (dckt. 15). The Court granted relief on March 22, 2019, and allowed

            a 90-day deadline for a deficiency claim (dckt. 20).

         3. On April 4, 2019, the Trustee by counsel conducted the Section 341 Meeting of
No. 3:19-bk-00115           Doc 64   Filed 06/02/21     Entered 06/02/21 13:06:23         Page 2 of 4

19-00115          Mosesly                                                                     Page 2 of 4


              Creditors. At that time, the Debtor testified that the property had not been surrendered

              yet, but that it was being surrendered. She testified that she received rental income

              from the property, which was not reported in her schedules. Because the property was

              being surrendered, the Trustee did not require an updated Schedule I. On May 17,

              2019, the Court entered the Order Confirming Chapter 13 Plan, which reflected the

              surrender of the subject property (dckt. 33).

           4. Now, over two years after the property was supposed to be surrendered, the Debtor is

              attempting to sell the property, to which the Trustee objects. It appears to the Trustee

              that the Debtor and Creditors, Chase Bank and Navy Federal, have unilaterally

              changed the confirmed plan without the Court's permission or notice.

           5. At the time of filing, the Debtor was receiving an undisclosed amount for rental

              income. The Trustee requests that the Debtor provides evidence of whether or not she

              was still receiving rental income for the last two years. If the rental income has been

              received, then the Debtor's plan payments should be increased to reflect the extra

              disposable income that was not disclosed to the Trustee. Furthermore, if payments

              have been received by the creditors, the plan payments should be increase as such and

              used to benefit allowed claims.

           WHEREFORE, the Trustee prays that the Court denies the Motion to Sell and requires

that the Debtor provide information regarding potential rental income that was received and

payments made to the Creditors, Chase Bank and Navy Federal.
No. 3:19-bk-00115       Doc 64   Filed 06/02/21   Entered 06/02/21 13:06:23   Page 3 of 4

19-00115      Mosesly                                                            Page 3 of 4



/s/ Meagan Preece
Helen M. Morris, Trustee
State Bar No. 2637
Meagan Preece, Staff Attorney
State Bar No. 13249
Chapter 13 Trustee
P O Box 8535
South Charleston, WV 25303
(304)744-6730
No. 3:19-bk-00115        Doc 64    Filed 06/02/21    Entered 06/02/21 13:06:23        Page 4 of 4

19-00115       Mosesly                                                                    Page 4 of 4


                                  CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true copy of the attached document was served
upon the following parties in interest on the date this document was filed with the Court by the
method shown below. Service by mailing a true copy via U.S. first class mail with postage
pre-paid.

SCHNAVIA K MOSESLY
457 HUGHS ROAD
CHARLES TOWN, WV 25414

       Those parties who requested electronic service by filing notice with the clerk’s office
were served by electronic transmission.



/s/ Meagan Preece
Helen M. Morris, Trustee
State Bar No. 2637
Meagan Preece, Staff Attorney
State Bar No. 13249
Chapter 13 Trustee
P O Box 8535
South Charleston, WV 25303
(304)744-6730
